VIRGINIA & AMBINDER, LLP
By: Nicole Marirnon, Esq.
40 Broad Street, 7th Floor
New York, New York 10004
Office Tel. No.: (212) 943-9080
Attorneys for Plaintffs


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

TRUSTEES OF THE NEW JERSEY B.A.C. HEALTH
                                                               Case No. 18 CV 11761(SDW)(LDW)
FUND TRUSTEES OF THE NEW JERSEY B.A.C.
ANNUITY FUND, TRUSTEES OF THE B.A.C. LOCAL
5 PENSION FUND, TRUSTEES OF THE NEW JERSEY
13M&P APPRENTICE AND EDUCATION FUND,
TRUSTEES OF THE BRICKLAYERS & ALLIED
CRAFTWORKERS           INTERNATIONAL   PENSION                 DEFAULT JUDGMENT
FUND, TRUSTEES OF THE INTERNATIONAL
MASONRY INSTITUTE, and RICHARD TOLSON, as
Administrator of B.A.C. ADMINISTRATIVE DISTRICT
COUNCIL OF NEW JERSEY,

                                                 Plaintiffs,

                         -against

R&M MASONRY,

                                                 Defendant.



       The Summons and Complaint in this action having been duly served on the above-named

Defendant R&M MASONRY (‘R&M”), and said Defendant having failed to file an Answer to

said Complaint, and said default having been duly noted and upon the annexed Declaration of

Default Judgment,

       NOW, on the motion of Virginia & Ambinder. LLP, attorneys for Plaintiffs, it is hereby:

       ORDERED AND ADJUDICATED that Plaintiffs do recover of R&M, the Defendant, with

its principal place of business at 820 Fox Chase Road Suite 2, Rockledge, Pennsylvania, 19046, in

the amount of $12,240.57, consisting of: (1) interest in the amount of $966.65; (2) liquidated
damages in the amount of $6,938.32, (3) attorneys’ fees and costs in the amount of $4,335.60; (4)

and such further legal, equitable, or other relief as the court sees just and proper; and, that the

plaintiffs have execution therefore.



                        /



                                                                          on the docket on




                                           -2-
